DETAILED ACTION
This Office Action is in response to the application 16/948,928 filed on October 06th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/06/2020, 03/09/2021, 04/14/2021, 08/02/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (Yang), U.S. Pub. Number 2021/0049611.
Regarding claim 1; Yang discloses a system comprising:
a plurality of devices (pars. 0040-0041; fig. 1; one or more trusted personal electronic devices 145.) configured with a portable user account to synchronize account events to a distributed log (pars. 0008-0009 & 0011; two independent distributed ledgers: user ledger and authentication ledger for authenticating the user ledger in response to receiving a request to register a user.), the plurality of devices including at least one device that includes memory and at least one processor (par. 0076; processors.) configured to execute the following instructions:
in response to receiving, by the at least one device of the plurality of devices and from at least one other device, a request to access the portable user account (par. 0140; fig. 17; new device sends to TD 100 a request to add a new device containing the User’s ULID, Live Scan, encrypted hash of Live Scan, Device ID and Device public key.), triggering a query to determine access rights for the at least one other device, the request including information associated with the at least one other device (par. 0140; fig. 17; TD 100 sends notifications to all Registered Devices associated with the User record, attaching the New Device ID, New Device PuK, and the list of Provider Account attributes.);
in response to receiving an approval response to the query: assigning a provision status to the at least one other device (par. 0141; fig. 17; user 140 sends a request to authorize the New Device to TD 100..), the provision status indicating whether the at least one other device is assigned as an inner entity or as an outer entity for the portable user account providing, for the at least one other device, access to at least a subset of the portable user account according to the assigned provision status (pars. 0025 & 0098-0099; devices comprised in the Registered Devices of the user record are granted requests by the transaction director; the subset can be entity of the data.), and updating the distributed log to include the at least one other device based on the provision status (par. 0142; the transaction director sends the result of adding a new registered device to the user ledger.).
Regarding claim 2; Yang discloses the system of claim 1, wherein the information associated with the at least one other device includes at least one unique access key and an author identifier corresponding to at least one of the plurality of devices that is provisioned as an inner entity within the distributed log (pars. 0098-0099; request is signed by a User 140 with a private key/unique key stored locally on the user’s device 145.).
Regarding claim 3; Yang discloses the system of claim 1, wherein the instructions further comprise: in response to receiving a disapproval response to the query: denying access to the portable user account for the at least one other device, and updating the distributed log to include an event corresponding to the triggered query (pars. 0111; validation results in failure, execution of the Provider Request is aborted.).
Regarding claim 4; Yang discloses the system of claim 1, wherein updating the distributed log comprises: generating a device access event by generating a new block for the distributed log; and appending the new block in the distributed log to memorialize the request and device access event in the distributed log (par. 0105; adds a record documenting the processed request to a local log maintained by the processor; the record added includes complete copies of the Template and Live Scan used in generating the result.).
Regarding claim 5; Yang discloses the system of claim 1, wherein: the devices in the plurality of devices that are provisioned as an inner entities are configured to add additional devices, remove any of the devices provisioned for the portable user account, the addition and removal being time delayed according to a policy associated with the portable user account; and the devices in the plurality of devices provisioned as outer entities are configured to self-revoke from the portable user account (par. 0134; a user may wish to remove one or several Provider Accounts from his or her record; removed providers will no longer be able to send User Authentication requests.).
Regarding claim 6; Yang discloses the system of claim 1, wherein the portable user account is provisioned on a mobile device configured as an inner entity, each inner entity being capable of maintaining the portable user account in combination with other provisioned inner entities in a local log configured to synchronize with the distributed log using distributed log transactions, the portable user account being a self-sovereign identity account (par. 0062; registered devices can be mobile devices such as a smartphone or tablet; a user may utilizes a shared device or even a public terminal such as a bank automated teller machine (ATM) as a registered device as long as the user trusts that device to be safe for storing private data including cryptographic keys used by the platform.).
Regarding claim 7; Yang discloses the system of claim 1, wherein the instructions further comprise: generating a recovery account for the portable user account, the recovery account being generated as a recovery block in the distributed log, the recovery block including at least a timestamp at which the recovery account becomes valid, an identity of a service provider configured to provide access to the portable user account, and an encrypted key readable both by devices provisioned as inner entities and by the service provider during recovery; in response to detecting use of the recovery account, generating a recovery account access event by generating a new block for the distributed log; and appending the new block in the distributed log to memorialize the recovery account access event in the distributed log (par. 0072; fig. 4; trusted list attributes may be appended to a UL record and used in a trusted circle record recovery protocol as an alternative to recovery with the help of a trusted provider; trusted provider refers to a variable length list of users who can participate in a voting processing to confirm identity of a user who lost all registered devices.).
Regarding claim 8; Yang discloses the system of claim 1, wherein the instructions further comprise: configuring the portable user account for the other devices using information associated with an operating system of the respective other device being provisioned to access the portable user account (par. 0073; a trusted list attribute is configured using a registered device; the trusted list attribute contains four fields: a unique list ID, an array of key-value pairs, a minimum number of required votes, a list of trustees.).
Regarding claim 9; Yang discloses the system of claim 1, wherein the portable user account is associated with a plurality of personae, each of the plurality of personae configured to: obfuscate an identity of a user associated with the portable user account; and include customized data for the portable user account that disassociates others of the plurality of personae (par. 0057; all user data stored in the ledger is encrypted or hashed with template possibly being scrambled.).
Regarding claims 10-16; Claims 10-16 are directed to computer-implemented method which have similar scope as claims 1-9. Therefore, claims 10-16 remain un-patentable for the same reasons.
Regarding claims 17-20; Claims 10-16 are directed to non-transitory computer-readable medium which have similar scope as claims 1-9. Therefore, claims 17-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436